FILED
                                                                                       MAY 1 4 2012
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                        Clerk, U.S. District & Bankruptcy
                                                                               Courts for the District of Columbia


TYRONE JULIUS,                                        )
                                                      )
                               Plaintiff,             )
                                                      )
               v.                                     )       Civil Action No.    12 0773
                                                      )
MRS. BRANCH METRO BUS AND TRAIN,                      )
                                                      )
                               Defendant.             )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of three civil complaints filed by plaintiff

along with applications to proceed in forma pauperis. The court will grant the applications and

dismiss the complaints.

        The court has reviewed plaintiffs complaints, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even prose litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the



                                                  1
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

       These complaints contain neither a short and plain statement of a claim showing

plaintiffs entitlement to relief nor any indication of the claims asserted against the defendants.

As drafted, the complaints fail to comply with Rule 8(a) and all will be dismissed.

       An Order is issued separately.




DATE:~ 5DJ .:>_o 1.}..




                                                 2